Case 18-33879-jal        Doc 74     Filed 08/07/20    Entered 08/07/20 13:25:52        Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                               Western District of Kentucky


In the Matter of:                                     }
                                                      }       Case No. 18-33879
James Thacker                                         }
                                                      }       Chapter 13
                                                      }
Debtor                                                }


                                             ORDER

          The Debtor having filed a Motion to Incur Credit Post-Confirmation and the Court being

otherwise sufficiently advised,

         IT IS HEREBY ORDERED that the Debtor may incur credit post-confirmation to purchase

a vehicle under the following terms:

         1. Amount to be borrowed: $18,423.00

         2. Interest rate:17.20 percent

         3. Term of loan and amount of installment payment: This loan shall be for 60 months with

payments of $463.09 each month.

         A copy of this Order will be mailed to the Debtor, Counsel for Debtor, the Trustee, and all

other creditors and parties in interest.

Submitted by:

Julie Ann O’Bryan
Counsel for Debtor
1717 Alliant Ave. Ste. 17
                                                          Dated: August 7, 2020
Louisville, KY 40299
Phone: (502) 339-0222
Fax: (502) 339-0046
Julie@obryanlawoffices.com
